Case 3:19-cv-19323-FLW-ZNQ Documents Filed 01/19/20 Page 1 of 2 PagelD: 46

GURBIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY

R.J. Hughes Justice Complex

P.O. Box 112

25 Market Street

Trenton, New Jersey 08625-0112

Attorney for Defendants State of New Jersey, New Jersey State
Police, Attorney General of the State of New Jersey, Gurbir
Grewal, New Jersey Department of Law and Public Safety, Colonel
Patrick A. Callahan

By: Suzanne Davies
Deputy Attorney General
(609) 633-3985
Suzanne.davies@law.njoag.gov

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSHY
VICINAGE OF TRENTON

 

FRANKLIN ARMORY, INC,

Plaintif€, Civil Action No.
19-19323 (FLW/2ZNQ)
Vv.
STATE OF NEW JERSEY, et al, ORDER

Defendant.

 

 

THIS MATTER having come before the Court on the motion of
Gurbir S. Grewal, Attorney General of New Jersey, by Suzanne
Davies, Deputy Attorney General, on behalf of Defendants State of
New Jersey, New Jersey State Police, Attorney General of the State
of New Jersey, Gurbir Grewal, New Jersey Department of Law and
Public Safety, Colonel Patrick A. Callahan pursuant to Fed. R.

Civ. P. 6(b) (1) (B); and the Court having considered the papers
Case 3:19-cv-19323-FLW-ZNQ Documents Filed 01/19/20 Page 2 of 2 PagelD: 47

submitted herein, this matter being decided under Fed. R. Civ. P.

78, and for good cause shown:

a

day of \/ Bitar 20 2

i
A

 

IT IS on this ;

ORDERED that Defendants State of New Jersey, New Jersey State

Police, Attorney General of the State of New Jersey, Gurbir Grewal,

New Jersey Department of Law and Public Safety, Colonel Patrick A.

Callahan are hereby granted leave to answer, move or otherwise

reply to Plaintiff’s Amended Complaint on or before February 6,

2020.

 

HONORABLE Zahid N. Quraishi
pnited States Magistrate Judge
na

sean
